Case 2:19-cv-02364-TJS Document 4-4 Filed 06/12/19 Page 1 of 3

DECLARATION OF TOBIAS FIESER IN SUPPORT OF PLAINTIFF’S MOTION FOR
LEAVE TO TAKE DISCOVERY PRIOR TO A RULE 26(f) CONFERENCE

I, TOBIAS FIESER, HEREBY DECLARE:

1. My name is Tobias Fieser.
2. Tam over the age of 18 and am otherwise competent to make this declaration.
3. This declaration is based on my personal knowledge and, if called upon to do so, !

will testify that the facts stated herein are true and accurate.

4. . Jam employed by IPP International UG (“IPP”), a company organized and
existing under the laws of Germany, in its litigation support department.

5. Among other things, IPP is in the business of providing forensic investigation
services to copyright owners.

6, IPP’s system has been monitoring the BitTorrent file distribution network for the
presence of Malibu Media's copyrighted works since 2011. IPP's forensic software identifies
Internet Protocol (“IP”)-addresses that are being used by infringers to distribute Malibu Media's
copyrighted works within the Bittorrent File Distribution Network.

7. IPP tasked me with effectuating, analyzing, reviewing and attesting to the results
of this investigation. I have previously provided the same support for Malibu Media in
thousands of lawsuits across the United States, and I gave full and compicte testimony about the
workings of IPP's forensic scan during the "Bittorrent Bellwether Trial" (Malibu Media v. John
Does, 12-cv-2078, (E.D. Pa.)).

8. Infringement of Malibu Media’s movies occurs within two formats. The first
entails distribution of a specific single movie file correlating to a copyrighted Malibu Media
movie. The second involves large scale distribution utilizing "Unauthorized Packs" (commonly

referred to as 'siterips').

EPA803-1 Exhibit C

 

 
Case 2:19-cv-02364-TJS Document 4-4 Filed 06/12/19 Page 2 of 3

9, Upon review of IPP's forensic activity logs, I determined that TPP's forensic
servers connected to an electronic device using IP Address 68.83.250.83, Consequent to this
connection, Defendant's IP Address of 68.83.250.83 was documented distributing to IPP's
servers multiple pieces of Malibu Media's copyrighted movie titled Invitation For Three at
exactly 2/27/2019 1:15:51 AM. This time is quoted in Universal Time which correlates to the
assignment logs kept by US ISPs tracking which IP Address is assigned to which customer at a
given point in time,

10. A digital file can be identified by what is called a "Cryptographic Hash Value.”
This concept was developed by the United States National Security Agency. IPP's software
determined that the file being distributed by Defendant's IP Address of 68.83.250.83 at
2727/2019 1:15:51 AM has a unique identifier of the Cryptographic Hash of
8E67A8D3F6A42B9A 6EFSB6FE23B9FSFS83A53A5C.

li. A. full copy of the digital file identified by the Hash of
8E67 A8D3F6A42B9A6EE4B6FE23B9FSFS83A5S3A5C was downloaded by IPP's software, and
I confirmed this file is a digital movie file. I further viewed this file and determined it was
substantially gimilar to Malibu Media's copyrighted movie titled Invitation For Three.

12. IPP's software is unable to distribute content; it is programmed to only allow it to
download files from the Bittorrent Network, At no point did IPP distribute any part of Plaintiff's
copyrighted movies at any time.

13.  Itis theoretically possible to "spoof" an IP Address on the internet. However, it is
not possible to spoof an IP Address within the context of a TCP/IP connection. I verified that a

TCP/IP connection was made between IPP's investigative servers and the electronic device using

2
EPA803-1 co Exhibit C

 

 
Case 2:19-cv-02364-TJS Document 4-4 Filed 06/12/19 Page 3 of 3

IP Address 68.83.250,83 and that multiple bits were conveyed over this connection.
Consequently, it ig impossible that another party was "spoofing" the Defendant's IP Address.

14, IPP additionally confirmed through its ancillary worldwide BitTorrent
surveillance program that IP address 68.83.250.83 is associated with significant long term
BitTorrent use.

FURTHER DECLARANT SAYETH NAUGBT.

DECLARATION

PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct.

Executed on this 2! Ltd day of Ayic| 2019.
TOBIAS FEESER

By: a

3
EPA803-1 Exhibit C

 
